                              Case 1:20-cv-03336-RA Document 9
                                                             8 Filed 05/26/20
                                                                     05/25/20 Page 1 of 3


                           CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY & AGNELLO, P.C.
                                                                 COUNSELLORS AT LAW
                                                                      _____________
                                                                                          PETER G. STEWART
CHARLES C. CARELLA                  JAMES T. BYERS             5 BECKER FARM ROAD                                                RAYMOND J. LILLIE
BRENDAN T. BYRNE                    DONALD F. MICELI                                      FRANCIS C. HAND                        WILLIAM SQUIRE
                                                              ROSELAND, N.J. 07068-1739   AVRAM S. EULE
JAN ALAN BRODY                      A. RICHARD ROSS                                                                              STEPHEN R. DANEK
JOHN M. AGNELLO                     CARL R. WOODWARD, III
                                                                PHONE (973) 994-1700      CHRISTOPHER H. WESTRICK*               DONALD A. ECKLUND
CHARLES M. CARELLA                  MELISSA E. FLAX               FAX (973) 994-1744      JAMES A. O’BRIEN III**                 MEGAN A. NATALE
JAMES E. CECCHI                     DAVID G. GILFILLAN           www.carellabyrne.com                                            ZACHARY S. BOWER+
                                    G. GLENNON TROUBLEFIELD                               OF COUNSEL                             MICHAEL CROSS
JAMES D. CECCHI (1933-1995)         BRIAN H. FENLON                                                                              CHRISTOPHER J. BUGGY
                                                                                          *CERTIFIED BY THE SUPREME COURT OF
JOHN G. GILFILLAN III (1936-2008)   LINDSEY H. TAYLOR                                                                            JOHN V. KELLY III
                                                                                          NEW JERSEY AS A CIVIL TRIAL ATTORNEY
ELLIOT M. OLSTEIN (1939-2014)       CAROLINE F. BARTLETT
                                                                 May 25, 2020             **MEMBER NY AND MA BARS ONLY           MICHAEL A. INNES

                                                                                                                                 +MEMBER FL BAR ONLY




         VIA ECF

         Hon. Ronnie Abrams
         United States District Judge
         40 Foley Square
         New York, New York 10007

                                    Re:      Camp 1382 LLC d/b/a Campagnola Restaurant v. Lancer Insurance Co.
                                             No. 20-cv-3336(RA)

         Dear Judge Abrams:

                 We are co-counsel for Plaintiff in the above matter and along with counsel for Lancer
         Insurance Company request that the Court kindly accept this joint letter on behalf of both parties
         in response to the Court’s May 4, 2020 Order and Notice of Initial Conference, Docket Entry 5.

                      1.            This is a putative class action on behalf of insureds of Lancer Insurance whose
                                    businesses were closed as a result of government stay-at-home orders and whose
                                    claims for business interruption coverage were denied by Lancer. Lancer’s
                                    defenses include, but are not limited to:

                                          a. Lancer contends that the plaintiffs cannot establish coverage for loss of
                                             business income under their policies;

                                          b. Lancer contends that the plaintiffs did not experience required direct
                                             physical loss of or damage to property;

                                          c. Lancer contends that closure orders do not constitute a covered cause of loss
                                             under the policies;

                                          d. Lancer contends that the policies contain a virus exclusion that applies to
                                             bar coverage for the class members’ claims, even if the claims fell within
                                             the grant of Business Income coverage;

                                          e. Lancer contends that the claims are also barred by exclusions for property
                                             damage caused by the enforcement of or compliance with any ordinance or
                                             law, seizure or destruction of property by order of governmental authority,
                  Case 1:20-cv-03336-RA Document 9
                                                 8 Filed 05/26/20
                                                         05/25/20 Page 2 of 3
     Hon. Ronnie Abrams
     May 25, 2020
     Page 2

                                   and acts or decisions of any person, group, organization, or governmental
                                   body.

                             f. Lancer also contends that the claims do not fall within the policies’ Civil
                                Authority additional coverage because access to the insureds’ premises is
                                not prohibited and there is no physical damage to property caused by a
                                Covered Cause of Loss for property damage within one mile of the insureds’
                                premises.

             2.         Plaintiff believes that jurisdiction arises under CAFA, 28 U.S.C. § 1332(d). Venue
                        is proper in this District because Lancer does business in this District. Lancer
                        contends that the plaintiff and/or the putative class members will be unable to
                        establish the requirements of subject matter jurisdiction under CAFA and one or
                        more of the exceptions to federal jurisdiction is present.

             3.         There is currently pending before the Judicial Panel for Multidistrict Litigation,
                        competing motions to transfer and consolidate all COVID-19-related business
                        interruption insurance claims to either the Eastern District of Pennsylvania or the
                        Northern District of Illinois, In re Covid-19 Business Interruption Insurance
                        Coverage Litigation, MDL Docket No. 2942. This matter is a related action. The
                        parties anticipate that the JPML will hear this matter at the July 30, 2020 hearing
                        session and issue its decision shortly thereafter.

                        Lancer Insurance Company opposes the creation of a MDL. However, it joins with
                        the plaintiff in this application.

                        In light of the pending motion before the JPML, the parties respectfully request that
                        this matter be stayed, including Lancer’s time to answer or otherwise move against
                        the Complaint, pending a decision from the JPML in order to conserve both the
                        parties’ and the Court’s resources until it is decided where this matter will proceed.
                        E.g., Royal Park Investments SA/NV v. Bank of America Corp., 941 F.Supp.2d 367,
                        370 (S.D.N.Y. 2013)

             4.         No discovery has taken place.

             5.         No settlement discussions have taken place.

             6.         See 3.

             7.         See 3.

             If the Court requires a more formal application for a stay, or a proposed form of Order,
     kindly advise ad the parties will provide the appropriate paperwork. If the Court is not inclined to
     stay this matter pending a decision by the JPML, kindly so advise the parties and we will provide
     a proposed case management plan by the June 5 deadline in the Order.


C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                  A PROFESSIONAL CORPORATION
                       Case 1:20-cv-03336-RA Document 9
                                                      8 Filed 05/26/20
                                                              05/25/20 Page 3 of 3
         Hon. Ronnie Abrams
         May 25, 2020
         Page 3

                 Thank you for your attention to this matter. If the Court has any questions, we are available
         at your convenience.

                                                      Respectfully Submitted,

               CARELLA, BYRNE, CECCHI,
            OLSTEIN, BRODY & AGNELLO, P.C.                                      HURWITZ & FINE, P.C.

                        /s/ Lindsey H. Taylor                                     /s/ Dan D. Kohane

                      LINDSEY H. TAYLOR                                           DAN D. KOHANE

         cc:        All Counsel (via ECF)




Application granted. This action is hereby stayed. Within one week
of the JPML's decision, the parties shall jointly file a letter updating the
Court as to the status of the case, including whether they seek to extend
or life the stay.


The initial conference scheduled for June 12, 2020 is hereby adjourned
sine die.


SO ORDERED.


                                                   ______________________
                                                   Hon. Ronnie Abrams
                                                   5/26/2020




   C ARELLA , B YRNE , C ECCHI , O LSTEIN , B RODY & A GNELLO
                      A PROFESSIONAL CORPORATION
